DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 National Phase entry of International Application No. PCT/US2018/047244, filed August 21, 2018 and claims priority to and the benefit of U.S. Provisional Application No. 62/581,819, filed November 06, 2017, and EP 17209429.4 which was filed December 21, 2017.
In view of the preliminary amendment filed March 18, 2020, Claims 1-30 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 (line 1-2), the recitation “further consisting of two olefin/polyolefin separation steps” is considered indefinite. What does it mean? Where and how the separation steps be carried out?
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bauch et al. (WO 2017/034722 A1) in view Migone et al. (US 8,026,311 B2).

    PNG
    media_image1.png
    311
    803
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    241
    806
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    106
    828
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    241
    817
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    73
    808
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    173
    853
    media_image6.png
    Greyscale


Regarding claims 1-30, particularly claims 26-30, Bauch et al. (Figure 1) disclose a polymerization apparatus comprising slurry reactors (first stage) and a gas phase reactor (second stage) with a separator in between as claimed. Regarding the pressure conditions of claims 29-30, applicants must recognize that the invention of claims 29-30 relates to an apparatus, and the pressure condition (a process related feature) on how the apparatus is used do not carry much weight of the patentability of an apparatus invention.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale



Regarding the recitation “wherein hydrogen is removed from the polymerization medium prior to transferring the polymerization medium from the first stage to the second stage of claim 1, Bauch et al. (page 2, 0007) disclose the process involves an amount of hydrogen in the first feed is greater than that of the second feed.
[0007] Also disclosed is a method of reducing hydrogen in a polymerization reaction (or reactor) comprising (or consisting essentially of) contacting a first feed comprising hydrogen with a hydrogenation catalyst prior to entering a polymerization reactor to form a second feed; contacting the second feed with -olefin monomers and a polymerization catalyst in the polymerization reactor to form a polyolefin; wherein the amount of hydrogen in the first feed is greater than that in the second feed.


Regarding claims 4, 7, 8, 16, 17, Bauch et al. (page 12, 0044-0045; Table 1) disclose a polymerization temperature of 70 oC and a pressure of 180 psig. In view of the substantially identical polymerization temperature disclosed and as claimed in claim 7, the examiner has a reasonable basis to believe that the “bubble point” feature of claim 8 is also met by the temperature disclosed in Bauch et al.

EXAMPLES
[0044] The effect of hydrogenation catalyst on the level of hydrogen in a polymerization reaction was tested using titanocene dichloride in a one reactor, two-stage process. A first polymerization was first carried out to produce propylene homopolymer followed by a
second polymerization to make EP, both using the same Ziegler-Natta type catalyst as set
forth in Table 1. A solution of titanocene dichloride and triethylaluminum (TEAL) in hexane (1:4, 0.004 M) was injected into the reactor following the venting of the propylene from the homopolymerization and prior to re-pressurizing with hydrogen and the propylene/ethylene (60/40) gas mixture. A second polymerization, in the presence of the propylene homopolymer produced in the first polymerization, made propylene/ethylene copolymer. The conditions of the polymerizations that were performed are: the homopolymer reaction lasted 60 minutes, at 70°C, using 250 mmol ¾ , 1.6 mmol TEAL, 0.16 mmol external donor (a silane compound, Al/Si = 10); the copolymer reaction lasted 60 minutes, at 70°C, using 25 mmol ¾ , 180 psig, propylene: ethylene (monomer) = 60:40. This produced an ICP.
[0045] Table 1 lists ICP polymerizations performed using THC-133 catalyst (from Toho) external donors as in US 6,087,459 (collectively, "CI"), and another titanium/magnesium based Ziegler Natta catalyst with a commercial external donor called "U donor" (from Toho, collectively "C2"). In both sets of polymerizations, 250 mmol ¾ was used in the homopolymerization and 25 mmol ¾ in the copolymerization. The C2 system is known to give a higher hydrogen response than the CI catalyst system. The C2 system is thus more sensitive to low concentrations of hydrogen remaining after removal by the titanocene. As the amount of titanocene increased, the EP melt flow decreased as shown in Figure 1. As the melt flow rate of the EP being generated in the presence of the propylene homopolymer (hPP) cannot be determined directly, the EP melt flow rate (MFREP) was calculated (and the intrinsic viscosity can also be calculated) knowing the overall melt flow rate (MFRICP) and that of the hPP (MFRhPp) using the relationship:

MFREP =                                                                 , and
IVEP = 2 .6 (MFREP)-°-23

where "IV" is the intrinsic viscosity of the EP, and "Cv" is the fraction of the EP in the ICP
(e.g., 20 wt is 0.20).



Bauch et al. (page 12, Table 1) disclose the MFR of the copolymer requirements of claims 11, 13, 20, which claims a MFR range from 60 g/ 10 min to 200 g/10 min (6 dg/min to 20 dg/min).

Table 1. Two-stage ICP Polymerizations with varying titanocene


    PNG
    media_image8.png
    1061
    1838
    media_image8.png
    Greyscale

D1238 230°C/2.16 kg) respectively.



Regarding the Mw (EP) /Mw (PP) features of claims 12, 19, 20, Bauch et al. (page 2, 0008) clearly teach the ratio of Mw (EP) /Mw (PP) of greater than 5. Since the disclosed poly(propylene-co-propylene/ethylene) impact copolymer comprise a significant wt% in propylene homopolymer, the examiner has a reasonable basis to believe that propylene/ethylene compositions of claim 6 is also met by the impact copolymers of Bauch et al.
[0008] Also disclosed is a poly(propylene-co-propylene/ethylene) impact copolymer comprising (or consisting essentially of) a propylene homopolymer and within the range from 8 or 10 wt to 22 or 26 or 30 wt of a propylene/ethylene copolymer comprising within a range from 35 or 40 wt to 55 or 60 wt ethylene derived monomer units, and having a melt flow rate (ASTM D1238 230°C/2.16 kg) within a range from 0.0050 g/lOmin to 100 g/10
min.


Regarding claims 5, 16, Bauch et al. (page 5, 0022) clearly disclose the hydrogen concentration being claimed.
[0022] Stated another way, in any embodiment, in for example a commercial scale reactor, the level of hydrogen used in propylene homopolymerization is within a range from 100 or 200 or 500 mppm to 8,000 or 10,000 or 12,000 or 15,000 mppm (mole parts per
million, or ppm on a molar basis) relative to the total amount of monomer, which is



Regarding claim 25 which claims an automotive component comprising the propylene-based impact copolymer of claim 20, without indicating what the automotive component is, the examiner has a reasonable basis to believe that the impact resin disclosed in Bauch et al. can be an automotive component of an automobile.

The difference between Bauch et al. and claims 1-30 is that Bauch et al. is silent on an aminosilane electron donor being claimed.

Migone et al. (col. 5-6, claims 1-5) disclose a polymerization process for preparing ethylene/propylene copolymers in the presence of Ziegler Natta catalyst with aminosilane as electron donors.

    PNG
    media_image9.png
    417
    467
    media_image9.png
    Greyscale




    PNG
    media_image10.png
    541
    466
    media_image10.png
    Greyscale



Migone et al. (col. 2, line 35-48) disclose that aminosilane is used for controlling the isotacticity of the prepared polymer products. 

    PNG
    media_image11.png
    245
    470
    media_image11.png
    Greyscale



Since both Migone et al. and Bauch et al. relate to the same endeavors of preparing ethylene/propylene copolymers in a substantially identical slurry/gas phase reactor system where Ziegler Natta catalysts are also employed, the examiner has a reasonable basis to believe that Migone et al. and Bauch et al. are analogous art to each other that the teachings in either reference are applicable to both teachings of Migone et al. and Bauch et al. Motivated by the expectation of success of preparing ethylene/propylene copolymers with improved control of isotacticity and MFR, it would have been obvious to one of ordinary skill in art to incorporate the hydrogen gas removal step as taught in Migone et al. into Bauch et al. to obtain the invention being claimed.
Regarding the claimed MFR of polypropylene of claims 18, 21, the broad polydispersity range of from 6 to 20 of claim 23, the C13-NMR properties of claim 22, in view of the substantially polypropylene disclosed and as claimed prepared under substantial identical catalyst/hydrogen/pressure/temperature/multistage polymerization conditions, the examiner has a reasonable basis to believe that the MFRs of the claimed polypropylene of claims 18, 21, the broad polydispersity range of from 6 to 20 of claim 23, and the C13-NMR properties of claim 22,  are inherently possessed by the polypropylenes disclosed in Bauch et al. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding the intrinsic viscosity (IV) within the range from 3 dL/g to 10 dL/g of claim 24, in view of the substantially MFR for the EP copolymer and homopolypylene, the examiner has a reasonable basis to believe that the claimed intrinsic viscosity is inherently possessed by the resins of Bauch et al. Bauch et al. (page 12, 45) clearly indicate that close mathematical relationship between MFR of the EP copolymer and homopolypylene. (due to technical difficulty in transfer the equation image to instant office action, please see the original prior art of Bauch et al. to see the entire equation listed in paragraph 45).

[0045] Table 1 lists ICP polymerizations performed using THC-133 catalyst (from Toho) external donors as in US 6,087,459 (collectively, "CI"), and another titanium/magnesium based Ziegler Natta catalyst with a commercial external donor called "U donor" (from Toho, collectively "C2"). In both sets of polymerizations, 250 mmol ¾ was used in the homopolymerization and 25 mmol ¾ in the copolymerization. The C2 system is known to give a higher hydrogen response than the CI catalyst system. The C2 system is thus more sensitive to low concentrations of hydrogen remaining after removal by the titanocene. As the amount of titanocene increased, the EP melt flow decreased as shown in Figure 1. As the melt flow rate of the EP being generated in the presence of the propylene homopolymer (hPP) cannot be determined directly, the EP melt flow rate (MFREP) was calculated (and the intrinsic viscosity can also be calculated) knowing the overall melt flow rate (MFRICP) and that of the hPP (MFRhPp) using the relationship:

MFREP =                                                                 , and
IVEP = 2 .6 (MFREP)-°-23

where "IV" is the intrinsic viscosity of the EP, and "Cv" is the fraction of the EP in the ICP
(e.g., 20 wt is 0.20).


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/           Primary Examiner, Art Unit 1762                                                                                                                                                                                             
William K. Cheung, Ph. D.
Primary Examiner
March 13, 2021